       Case 1:16-cv-07552-JGK-OTW Document 230 Filed 10/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
DANIEL RIVERA,
                                                                 :
                                         Plaintiff,              :   No. 16-CV-7552 (JGK) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
HOME DEPOT U.S.A. INC.,                                          :
                                                                 :
      Defendant and Third-Party Plaintiff,                       :
                                                                 :
                     -against-
                                                                 :
BRYAN’S HOME IMPROVEMENT CORP.,                                  :
                                                                 :
                        Third-Party Defendant.                   :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint status letter regarding post-judgment

discovery. (ECF 228). A conference is unnecessary at this time. Home Depot shall first meet and

confer with BHIC regarding (1) BHIC’s previously-served discovery responses and objections and

(2) any supplemental documents to be produced, if any, following BHIC’s expected meeting

with Mr. Loja. If the parties are unable to reach a resolution on their own after this meet and

confer, Home Depot may brief its motion to compel on the following schedule: motion to

compel due October 29, 2019; opposition due November 12, 2019. No replies permitted.

         SO ORDERED.

                                                                     s/ Ona T. Wang
Dated: October 7, 2019                                                          Ona T. Wang
       New York, New York                                              United States Magistrate Judge
